Citation Nr: 9918597	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  95-32 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, and eligibility for survivors' and 
dependents' educational assistance under Title 38, Chapter 
35. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The veteran had active service from August 1940 to October 
1960 and from June to July 1966.  He died on August [redacted] 1994.  
This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the St. 
Petersburg, Florida Regional Office (RO), of the Department 
of Veterans Affairs (VA).  The case was remanded by the Board 
in August 1997 and is now again before the Board after 
further development by the RO.


FINDINGS OF FACT

1.  The veteran died August [redacted] 1994, at the age of 74, and 
the immediate cause of death was, according to the death 
certificate, cardiac arrest, due to or as a consequence of 
respiratory insufficiency.  No other immediate causes, 
underlying causes, or significant conditions are listed on 
the death certificate as contributing to the death. The death 
certificate indicates that no autopsy was performed.

2.  His death was caused by pulmonary fibrosis and/or 
coronary artery disease.

3.  At the time of the veteran's death, service connection 
was in effect for residuals of pulmonary tuberculosis, 
minimal, inactive, rated as noncompensable.  

4.  Pulmonary fibrosis and coronary artery disease were not 
shown in service or for several years thereafter.

5.  There is no competent medical evidence or opinion 
relating the cause or causes of the veteran's death to his 
service, nor is there any competent medical evidence that any 
service-related medical condition, including service-
connected pulmonary tuberculosis, caused or substantially or 
materially contributed to the veteran's death.

6.  The appellant's claim is not plausible.


CONCLUSION OF LAW

The appellant has not submitted evidence of well-grounded 
claims for entitlement to service connection for the cause of 
the veteran's death, and for eligibility for survivors' and 
dependents' educational assistance under Title 38, Chapter 
35.  38 U.S.C.A. §§ 1310, 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.312, 3.807  (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, who is the veteran's widow, contends in 
essence that service connection should be granted for the 
cause of the veteran's death.  She asserts that the veteran 
was exposed to asbestos, while serving as a cook in service 
onboard ships.  She further asserts, that this asbestos 
exposure, and/or his service-connected, inactive pulmonary 
tuberculosis caused or substantially or materially 
contributed to end stage interstitial fibrosis, causing 
cardiac arrest, and the veteran's death; and, therefore, his 
death should be considered service connected.

The threshold question which must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that each claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A plausible claim is "one which is meritorious on its own or 
capable of substantiation."  Black v. Brown, 10 Vet. App. 
279 (1997).  The duty to assist under 38 U.S.C.A. § 5107(a) 
is triggered only after a well-grounded claim is submitted.  
See Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See King v. Brown, 5 
Vet. App. 19 (1993).

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Grottveit  v. Brown, 
5 Vet. App. 91, 93 (1993).  For a service-connected claim to 
be well grounded, there must be a medical diagnosis of 
current disability, lay or medical evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence of a nexus between the in-service injury or disease 
and current disability.  See Epps v. Brown, 9 Vet. App. 341, 
343- 44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  In Ramey v. Brown, 9 Vet. App. 40 (1996), 
the United States Court of Appeals for Veterans Claims 
(formerly United States Court of Veterans Appeals) (Court) 
applied these same three requirements for a well-grounded 
claim for service connection of a disability to a claim for 
service connection for death.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause of death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.312 (1998).  When all the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The certificate of death reveals that the veteran died on 
August [redacted] 1994 at the age of 74.  The recorded immediate 
cause of death was cardiac arrest, due to or as a consequence 
of respiratory insufficiency.  No other immediate causes, 
underlying causes, or significant conditions are listed on 
the death certificate as contributing to the death.  The 
death certificate indicates that no autopsy was performed.

At the time of his death, service connection was in effect 
for residuals of pulmonary tuberculosis, minimal, inactive, 
rated as noncompensable.  Non-service connected disabilities 
included post operative hernia and appendectomy scars; a left 
leg scar; kidney disorder; and COPD with emphysema and 
bilateral idiopathic interstitial fibrosis.  The pulmonary 
tuberculosis had been inactive since 1963. 

Service medical records indicate the veteran was hospitalized 
in January 1962 after a routine food handler's examination x-
ray showed an abnormality.  He was diagnosed with pulmonary 
tuberculosis, moderately advanced.  X-rays of October 1960, 
taken when he was transferred to Fleet Reserve, were reviewed 
and interpreted as indicating the existence of tuberculosis 
while he was still in service.  His pulmonary tuberculosis 
was later determined to be minimal and in 1963 completely 
arrested.  He was reevaluated in 1965 and again diagnosed 
with pulmonary tuberculosis, minimal, inactive.  Service 
medical records are devoid of complaints, treatment or 
findings of cardiovascular disease.

The post service clinical evidence of record is negative for 
any medical treatment of any active pulmonary tuberculosis 
after 1963.  Records from a military medical facility from 
1983 to 1993 show no treatment for any active lung disease 
prior to 1988; an episode of upper respiratory infection was 
reported in 1985.  X-ray studies in March 1988 revealed 
basilar interstitial lung disease and in December 1990 showed 
chronic lung disease with pulmonary fibrosis.  Subsequently, 
he was treated for chronic obstructive pulmonary disease 
(COPD).  

The military medical records also show that the veteran was 
taking medication for cardiac arrhythmia.  Electrocardiograms 
in April 1986 and thereafter were abnormal.  A cardiac 
evaluation in April 1988 noted a history of atrial 
fibrillation from 1972-1973 and decreased left ventricular 
ejection fraction on a MUGGA scan in March 1988.  The 
examiner's impression was that the veteran's progressive 
dyspnea on exertion was not from a cardiac source, and that 
the scan was essentially normal.  In July 1993 the examiner's 
impression included paroxysmal atrial fibrillation secondary 
to arteriosclerotic heart disease.

On VA examination in December 1993, the diagnoses were severe 
interstitial fibrosis and old granulomatous disease 
consistent with tuberculosis.  The veteran underwent 
examination in April 1994, and the examiner diagnosed 
"idiopathic pulmonary fibrosis [patient] with[history of] 
asbestos exposure."  The examiner remarked that although the 
biopsy did not show ferruginous bodies consistent with 
asbestos, it was possible that his fibrosis was secondary to 
his previous exposure.  A diagnosis of history of 
tuberculosis with no evidence of active tuberculosis.

A VA medical expert reviewed the claims file in March 1998. 
He noted the veteran's history and the medical findings, 
including those on x-rays and transbronchial biopsies in 
December 1993.  He remarked that, based on the biopsies, the 
veteran had pathological evidence of idiopathic pulmonary 
fibrosis, which meant that the etiology of the pulmonary 
fibrosis could not be identified based on the pathology 
specimens.  There was no evidence of active pulmonary 
tuberculosis, or asbestosis.  

The examiner further noted that the cause of death was not 
secondary to interstitial fibrosis.  Normally, end stage 
interstitial fibrosis was manifested by severe hypoxia with 
pulmonary hypertension and eventually cor pulmonale.  The 
veteran's medical records did not show evidence of either 
pulmonary hypertension or cor pulmonale.  The examiner opined 
that death was actually secondary to cardiac arrest due to 
coronary artery disease.  While it was unclear if the 
ischemic event was precipitated by respiratory symptoms, the 
cause of death was not end stage interstitial fibrosis.  

While asbestosis can cause interstitial fibrosis, the 
veteran's actual extent of exposure could not be determined, 
and in the examiner's opinion asbestosis was a very remote 
cause for the onset of pulmonary pathology.  There was no 
evidence that exposure to asbestos or active pulmonary 
tuberculosis contributed to the cause of the veteran's death. 

As for the fibrosis related to some other causes such as 
smoking tobacco, while end stage chronic obstructive 
pulmonary disease could be manifested as interstitial lung 
disease, based on the biopsies performed on the veteran, the 
cause of the interstitial fibrosis remained idiopathic.  The 
examiner ended by noting the differential diagnosis was very 
extensive and based on the evidence provided by the C-file.  
He was not able to identify or point out specific etiological 
factors that trigger pulmonary fibrosis.

According to the death certificate, respiratory insufficiency 
caused the veteran's death.  The pulmonary disease from which 
the veteran suffered at the time of his death was pulmonary 
fibrosis.  Pulmonary fibrosis was not shown in service or for 
several years thereafter.  His service-connected tuberculosis 
was inactive at the time of his death and had been inactive 
for many years prior to his death.  There is no competent 
medical evidence on file that associates the cause of the 
veteran's death with his period of service or any occurrence, 
including exposure to asbestos, therein.  In fact, the 
medical opinion submitted in response to the Board remand 
clearly indicates that in the opinion of the examiner the 
veteran's service connected pulmonary tuberculosis was 
inactive and did not contribute to his death.  Furthermore, 
while asbestosis could have contributed to the veteran's non-
service connected interstitial fibrosis, this was a very 
remote possibility.  There is also no competent medical 
opinion to the effect that his pulmonary fibrosis was caused 
by or aggravated by his service-connected pulmonary 
tuberculosis.

The VA examiner expressed his opinion that the veteran's 
death was actually caused by coronary artery disease.  In 
addition to the laws and regulations governing an award of 
service connection cited above, coronary artery disease may 
also be service connected if manifested to a compensable 
degree within one year after separation from service.  
38 U.S.C.A. § 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§ 3.307, 3.309 (1998).  However, in this case, coronary 
artery disease was not shown in service or for several years 
thereafter.  Medical records from the military facility 
indicated the onset of cardiac arrhythmia in 1972 or 1973; 
even assuming the arrhythmia was a manifestation of coronary 
artery disease, this was first indicated more than one year 
after service.  There is no competent medical evidence 
linking the veteran's coronary artery disease to service or 
to any service-connected disability, including tuberculosis.  
Again, the examiner stated that there was no evidence that 
exposure to asbestos or active pulmonary tuberculosis 
contributed to the veteran's death.

The appellant's representative has also asserted that 
consideration should be given to tobacco use as causing or 
contributing to the veteran's death.  In response to a 
request for information from the RO, the appellant stated 
that she had no information regarding any tobacco usage by 
the veteran and that he did not smoke.  On the other hand, 
the service medical records show that he did smoke a pack or 
less a day.  A hospital summary from the military facility 
indicated that he had smoked a pack a day for 30 years and 
discontinued smoking in 1967.  Nevertheless, there is nothing 
in the record linking the veteran's death or his pulmonary or 
cardiac disease to smoking.  Again, the VA examiner in March 
1998 essentially refuted any relationship between the 
veteran's remote history of smoking and the cause of his 
death.  

The Board finds that there is no interpretation or 
construction of the evidence which establishes or suggests 
that a disability incurred in or aggravated by active service 
either caused or contributed substantially or materially to 
the cause of the veteran's death, to warrant service 
connection.  38 U.S.C.A. § 1310 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.312 (1998).

The appellant has not submitted any medical evidence 
supportive of her claim that the veteran's death was related 
to service or a service-connected disability.  Her lay 
assertions of medical causation cannot constitute evidence to 
render the claim well grounded  Grottveit  v. Brown, 5 Vet. 
App. 91, 93 (1993).  See also Barfield  v. Brown, 5 Vet. App. 
8, 9 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The veteran was not service-connected for the 
primary causes of his death, whether from pulmonary fibrosis 
or from cardiac disease.  The appellant has failed to submit 
any competent credible evidence linking the veteran's period 
of service to the cause or production of the fatal illnesses.  
Since there is no competent, credible evidence of medical 
causality or contribution, the claim is not well grounded.  
Grivois v. Brown, 6 Vet. App. 136 (1994).  While the Board 
understands the appellant's position and belief on this 
matter, in the absence of some supporting documentation, the 
belief is not plausible within the legal context.  The 
appellant has not submitted competent medical evidence in 
support of the claim.

In regards to the claim for survivors' and dependents' 
educational assistance under Title 38, Chapter 35, the 
surviving spouse of a veteran will have basic eligibility for 
benefits where the veteran was discharged under other than 
dishonorable conditions, and had a permanent total service 
connected disability in existence at the date of the 
veteran's death; or where the veteran died as a result of a 
service connected disability.  38 C.F.R. § 3.807(a).  In this 
case, the veteran was not service-connected for a permanent 
total service- connected disability at the time of his death, 
and, as decided above, the appellant has not shown that the 
cause of the veteran's death was service-related.  
Accordingly, the Board finds that the appellant has not met 
the conditions for eligibility for survivors' and dependents' 
educational assistance under Title 38, Chapter 35.  38 
U.S.C.A. §5107; 38 C.F.R. § 3.807.

The Court has held that, when a claimant fails to submit a 
well-grounded claim under 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999), VA has a duty under 38 U.S.C.A. § 5103(a) (West 
1991 & Supp. 1999) to advise the claimant of the evidence 
required to complete the application.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  In this case, in the statement of the 
case as well as in other correspondence, the appellant has 
been notified of the defects in the evidentiary record, and 
the kind of information needed.  As such, it is concluded 
that she has been appropriately advised as to the information 
needed.  



ORDER

The appellant's claim for entitlement to service connection 
for the cause of the veteran's death, and entitlement to 
survivors' and dependents' educational assistance under Title 
38, Chapter 35, is not well grounded and the appeal is 
denied.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

